Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of October 24,
2019 (the “Effective Date”), by and between Greenland Acquisition Corporation, a
British Virgin Islands business company with limited liability (the “Company”),
and Raymond Z. Wang, an individual (the “Executive”). Except with respect to the
direct employment of the Executive by the Company, the term “Company” as used
herein with respect to all obligations of the Executive hereunder shall be
deemed to include the Company and all of its subsidiaries and affiliated
entities (collectively, the “Group”).

 

RECITALS

 

A. The Company desires to employ the Executive as its Chief Executive Officer
and President to assure itself of the services of the Executive during the term
of Employment (as defined below).

 

B. The Executive desires to be employed by the Company as its Chief Executive
Officer and President during the term of Employment and upon the terms and
conditions of this Agreement.

 

AGREEMENT

 

The parties hereto agree as follows:

 

1.POSITION

 

The Executive hereby accepts positions of Chief Executive Officer and President
(the “Employment”) of the Company.

 

  2. TERM

 

Subject to the terms and conditions of this Agreement, the initial term of the
Employment shall be three years commencing on the Effective Date, unless
terminated earlier pursuant to the terms of this Agreement. The Employment will
be renewed automatically for additional one-year terms if neither the Company
nor the Executive provides a notice of termination of the Employment to the
other party or otherwise proposes to re-negotiate the terms of the Employment
with the other party within three months prior to the expiration of the
applicable term.

 

  3. DUTIES AND RESPONSIBILITIES

 

(a)The Executive’s duties at the Company will include all jobs assigned by the
Company’s Board of the Directors (the “Board”).

 

  (b) The Executive shall devote all of his/her working time, attention and
skills to the performance of his/her duties at the Company and shall faithfully
and diligently serve the Company in accordance with this Agreement, the
Memorandum of Association and Articles of Association of the Company, as amended
and restated from time to time (the “Charter Documents”), and the guidelines,
policies and procedures of the Company approved from time to time by the Board.

 

  (c) The Executive shall use his/her best efforts to perform his/her duties
hereunder. The Executive shall not, without the prior written consent of the
Board, become an employee of any entity other than the Company and any
subsidiary or affiliate of the Company, and shall not be concerned or interested
in any business or entity that engages in the same business in which the Company
engages (any such business or entity, a “Competitor”), provided that nothing in
this clause shall preclude the Executive from holding any shares or other
securities of any Competitor that is listed on any securities exchange or
recognized securities market anywhere if such shares or securities represent
less than 5% of the competitors outstanding shares and securities. The Executive
shall notify the Company in writing of his/her interest in such shares or
securities in a timely manner and with such details and particulars as the
Company may reasonably require.

 



 

 

 

  4. NO BREACH OF CONTRACT

 

The Executive hereby represents to the Company that: (i) the execution and
delivery of this Agreement by the Executive and the performance by the Executive
of the Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound, except for agreements entered into by
and between the Executive and any member of the Group pursuant to applicable
law, if any; (ii) that the Executive has no information (including, without
limitation, confidential information and trade secrets) relating to any other
person or entity which would prevent, or be violated by, the Executive entering
into this Agreement or carrying out his/her duties hereunder; (iii) that the
Executive is not bound by any confidentiality, trade secret or similar agreement
(other than this) with any other person or entity except for other member(s) of
the Group, as the case may be.

 

  5. COMPENSATION AND BENEFITS

 

  (a) Base Salary. The Executive’s initial base salary shall be $145,000 per
year, paid in periodic installments in accordance with the Company’s regular
payroll practices, and such compensation is subject to annual review and
adjustment by the Board.

 

  (b) Bonus. The Executive shall be eligible for Bonuses determined by the
Board.

 

  (c) Equity Incentives. To the extent the Company adopts and maintains a share
incentive plan, the Executive will be eligible to participate in such plan
pursuant to the terms thereof as determined by the Board.

 

  (d) Benefits. The Executive is eligible for participation in any standard
employee benefit plan of the Company that currently exists or may be adopted by
the Company in the future, including, but not limited to, any retirement plan,
life insurance plan, health insurance plan and travel/holiday plan.

 

  (e) Expenses. The Executive shall be entitled to reimbursement by the Company
for all reasonable ordinary and necessary travel and other expenses incurred by
the Executive in the performance of his/her duties under this Agreement;
provided that he or she properly accounts for such expenses in accordance with
the Company’s policies and procedures.

 

  6. TERMINATION OF THE AGREEMENT

 

  (a) By the Company.

 

(i) For Cause. The Company may terminate the Employment for cause, at any time,
without notice or remuneration (unless notice or remuneration is specifically
required by applicable law, in which case notice or remuneration will be
provided in accordance with applicable law), if:

 

(1) the Executive is convicted or pleads guilty to a felony or to an act of
fraud, misappropriation or embezzlement,

 

(2) the Executive has been grossly negligent or acted dishonestly to the
detriment of the Company,

 

(3) the Executive has engaged in actions amounting to willful misconduct or
failed to perform his/her duties hereunder and such failure continues after the
Executive is afforded a reasonable opportunity to cure such failure; or

 

(4) the Executive violates Section 7 or 9 of this Agreement.

 



2

 

 

Upon termination for cause, the Executive shall be entitled to the amount of
base salary earned and not paid prior to termination. However, the Executive
will not be entitled to receive payment of any severance benefits or other
amounts by reason of the termination, and the Executive’s right to all other
benefits will terminate, except as required by any applicable law.

 

(ii) For death and disability. The Company may also terminate the Employment, at
any time, without notice or remuneration (unless notice or remuneration is
specifically required by applicable law, in which case notice or remuneration
will be provided in accordance with applicable law), upon one-month prior
written notice, if:

 

(1) the Executive has died, or

 

(2) the Executive has a disability which shall mean a physical or mental
impairment which, as reasonably determined by the Board, renders the Executive
unable to perform the essential functions of his/her employment with the
Company, with or without reasonable accommodation, for a period of two (2)
consecutive months or three (3) months in any 12-month period, unless a longer
period is required by applicable law, in which case that longer period would
apply.

 

This Agreement and Executive’s employment pursuant to this Agreement, may be
terminated by him or the Company on not less than thirty (30) days’ written
notice in the event of Executive’s Disability.

 

Upon termination for death or disability, the Executive shall be entitled to the
amount of base salary earned and not paid prior to termination. However, the
Executive will not be entitled to receive payment of any severance benefits or
other amounts by reason of the termination, and the Executive’s right to all
other benefits will terminate, except as required by any applicable law.

 

(iii) Without Cause. The Company may terminate the Employment without cause, at
any time, upon one-month prior written notice. Upon termination without cause,
the Company shall provide the following severance payments and benefits to the
Executive: (1) a lump sum cash payment equal to 12 months of the Executive’s
base salary as of the date of such termination; (2) a lump sum cash payment
equal to a pro-rated amount of his/her target annual bonus for the year
immediately preceding the termination, if any; (3) payment of premiums for
continued health benefits under the Company’s health plans for 12 months
following the termination, if any; and (4) immediate vesting of 100% of the
then-unvested portion of any outstanding equity awards held by the Executive.

 

Upon termination without, the Executive shall be entitled to the amount of base
salary earned and not paid prior to termination.

 

(iv) Change of Control Transaction. If the Company or its successor terminates
the Employment upon a merger, consolidation, or transfer or sale of all or
substantially all of the assets of the Company with or to any other
individual(s) or entity (the “Change of Control Transaction”), the Executive
shall be entitled to the following severance payments and benefits upon such
termination: (1) a lump sum cash payment equal to 12 months of the Executive’s
base salary at a rate equal to the greater of his/her annual salary in effect
immediately prior to the termination, or his/her then current annual salary as
of the date of such termination; (2) a lump sum cash payment equal to a
pro-rated amount of his/her target annual bonus for the year immediately
preceding the termination; (3) payment of premiums for continued health benefits
under the Company’s health plans for 12 months following the termination; and
(4) immediate vesting of 100% of the then-unvested portion of any outstanding
equity awards held by the Executive.

 

(b)By the Executive. The Executive may terminate the Employment at any time with
a one-month prior written notice to the Company, if (1) there is a material
reduction in the Executive’s authority, duties and responsibilities, or (2)
there is a material reduction in the Executive’s annual salary. Upon the
Executive’s termination of the Employment due to either of the above reasons,
the Company shall provide compensation to the Executive equivalent to 12 months
of the Executive’s base salary that he or she is entitled to immediately prior
to such termination. In addition, the Executive may resign prior to the
expiration of the Agreement if such resignation is approved by the Board or an
alternative arrangement with respect to the Employment is agreed to by the
Board.

 



3

 

 

  (c) Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

 

  7. CONFIDENTIALITY AND NON-DISCLOSURE

 

  (a) Confidentiality and Non-disclosure. The Executive hereby agrees at all
times during the term of the Employment and after his/her termination, to hold
in the strictest confidence, and not to use, except for the benefit of the
Company, or to disclose to any person, corporation or other entity without prior
written consent of the Company, any Confidential Information. The Executive
understands that “Confidential Information” means any proprietary or
confidential information of the Company, its affiliates, or their respective
clients, customers or partners, including, without limitation, technical data,
trade secrets, research and development information, product plans, services,
customer lists and customers, supplier lists and suppliers, software
developments, inventions, processes, formulas, technology, designs, hardware
configuration information, personnel information, marketing, finances,
information about the suppliers, joint ventures, franchisees, distributors and
other persons with whom the Company does business, information regarding the
skills and compensation of other employees of the Company or other business
information disclosed to the Executive by or obtained by the Executive from the
Company, its affiliates, or their respective clients, customers or partners,
either directly or indirectly, in writing, orally or otherwise, if specifically
indicated to be confidential or reasonably expected to be confidential.
Notwithstanding the foregoing, Confidential Information shall not include
information that is generally available and known to the public through no fault
of the Executive.

 

  (b) Company Property. The Executive understands that all documents (including
computer records, facsimile and e-mail) and materials created, received or
transmitted in connection with his/her work or using the facilities of the
Company are property of the Company and subject to inspection by the Company at
any time. Upon termination of the Executive’s employment with the Company (or at
any other time when requested by the Company), the Executive will promptly
deliver to the Company all documents and materials of any nature pertaining to
his/her work with the Company and will provide written certification of his/her
compliance with this Agreement. Under no circumstances will the Executive have,
following his/her termination, in his/her possession any property of the
Company, or any documents or materials or copies thereof containing any
Confidential Information.

 

  (c) Former Employer Information. The Executive agrees that he or she has not
and will not, during the term of his/her employment, (i) improperly use or
disclose any proprietary information or trade secrets of any former employer or
other person or entity with which the Executive has an agreement or duty to keep
in confidence information acquired by Executive, if any, or (ii) bring into the
premises of the Company any document or confidential or proprietary information
belonging to such former employer, person or entity unless consented to in
writing by such former employer, person or entity. The Executive will indemnify
the Company and hold it harmless from and against all claims, liabilities,
damages and expenses, including reasonable attorneys’ fees and costs of suit,
arising out of or in connection with any violation of the foregoing.

 

  (d) Third Party Information. The Executive recognizes that the Company may
have received, and in the future may receive, from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. The Executive agrees that the Executive owes the
Company and such third parties, during the Executive’s employment by the Company
and thereafter, a duty to hold all such confidential or proprietary information
in the strictest confidence and not to disclose it to any person or firm and to
use it in a manner consistent with, and for the limited purposes permitted by,
the Company’s agreement with such third party.

 

This Section 7 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 7, the Company shall have right
to seek remedies permissible under applicable law.

 



4

 

 

8.CONFLICTING EMPLOYMENT.

 

The Executive hereby agrees that, during the term of his/her employment with the
Company, he or she will not engage in any other employment, occupation,
consulting or other business activity related to the business in which the
Company is now involved or becomes involved during the term of the Executive’s
employment, nor will the Executive engage in any other activities that conflict
with his/her obligations to the Company without the prior written consent of the
Company.

 

  9. NON-COMPETITION AND NON-SOLICITATION

 

In consideration of the salary paid to the Executive by the Company and subject
to applicable law, the Executive agrees that during the term of the Employment
and for a period of two (2) year following the termination of the Employment for
whatever reason:

 

(a)The Executive will not approach clients, customers or contacts of the Company
or other persons or entities introduced to the Executive in the Executive’s
capacity as a representative of the Company for the purposes of doing business
with such persons or entities which will harm the business relationship between
the Company and such persons and/or entities;

 

  (b) The Executive will not assume employment with or provide services as a
director or otherwise for any Competitor, or engage, whether as principal,
partner, licensor or otherwise, in any Competitor; and

 

  (c) The Executive will not seek, directly or indirectly, by the offer of
alternative employment or other inducement whatsoever, to solicit the services
of any employee of the Company employed during the two (2) year period prior to
the date of such termination;

 

The provisions contained in Section 9 are considered reasonable by the Executive
and the Company. In the event that any such provisions should be found to be
void under applicable laws but would be valid if some part thereof was deleted
or the period or area of application reduced, such provisions shall apply with
such modification as may be necessary to make them valid and effective;

 

This Section 9 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 9, the Executive acknowledges
that there will be no adequate remedy at law, and the Company shall be entitled
to injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate). In any
event, the Company shall have right to seek all remedies permissible under
applicable law;

 

(d)The Executive will not be employed by or otherwise serve (including but not
limited to as a director of the board, a founder or co-founder) in any other
entities in the industry or business of logistic transmission system or
warehouse AGV;

 

(e)The Executive will not solicit for himself or any other person or entity
other than the Company the business of any person or entity which is a customer
or client of the Company, or was a customer or client of the Company within one
(1) year prior to the termination of his employment

 

10.WITHHOLDING TAXES

 

Notwithstanding anything else herein to the contrary, the Company may withhold
(or cause there to be withheld, as the case may be) from any amounts otherwise
due or payable under or pursuant to this Agreement such national, provincial,
local or any other income, employment, or other taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 



5

 

 

  11. ASSIGNMENT

 

This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that (i) the Company may
assign or transfer this Agreement or any rights or obligations hereunder to any
member of the Group without such consent, and (ii) in the event of a Change of
Control Transaction, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.

 

  12. SEVERABILITY

 

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of this
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable. 

 

  13. ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement and understanding between the
Executive and the Company regarding the terms of the Employment and supersedes
all prior or contemporaneous oral or written agreements concerning such subject
matter, including any prior agreements between the Executive and a member of the
Group. The Executive acknowledges that he or she has not entered into this
Agreement in reliance upon any representation, warranty or undertaking which is
not set forth in this Agreement. Any amendment to this Agreement must be in
writing and signed by the Executive and the Company.

 

  14. GOVERNING LAW; JURISDICTION

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York and each of the parties irrevocably consents to the
jurisdiction and venue of the federal and state courts located in New York.

 

  15. AMENDMENT

 

This Agreement may not be amended, modified or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.

 

  16. WAIVER

 

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 

  17. NOTICES

 

All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made if (i) delivered by hand, (ii) otherwise delivered against
receipt therefor, or (iii) sent by a recognized courier with next-day or
second-day delivery to the last known address of the other party.

 



6

 

 

  18. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

 

Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

  19. NO INTERPRETATION AGAINST DRAFTER

 

Each party recognizes that this Agreement is a legally binding contract and
acknowledges that it, he or she has had the opportunity to consult with legal
counsel of choice. In any construction of the terms of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such terms.

 

[remainder of this page left intentionally blank]

 



7

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

  Greenland Acquisition Corporation         By: /s/ Yanming Liu   Name:  Yanming
Liu   Title:  Chief Executive Officer       Executive         Signature: 
Raymond Z. Wang   Name: Raymond Z. Wang

 

 

8



 

 

